Citation Nr: 0730303	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-30 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for right shoulder 
disability.

2.  Entitlement to service connection for left shoulder 
disability.

3.  Entitlement to service connection for low back 
disability.

4.  Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from January 1955 to October 1957.  He also had 
service in the National Guard from January 1977 through 
January 1982, as well as other periods which have not yet 
been verified.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision by the RO.

In July 2007, during the pendency of the appeal, the veteran 
had a video conference with the Acting Veterans Law Judge 
whose name appears at the end of this decision.  A transcript 
of that video conference has been associated with the claims 
folder.

The issues of service connection for left shoulder 
disability, low back disability, and cervical spine 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

On July 30, 2007, prior to the promulgation of a decision in 
the appeal, the veteran notified the Board that he was 
withdrawing his appeal with respect to the issue of service 
connection for right shoulder disability.




CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal of 
the issue of service connection for right shoulder disability 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  

At his July 30, 2007, video conference, the veteran requested 
that the Board withdraw his appeal for service connection for 
right shoulder disability.  Hence, with respect to that 
issue, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it is dismissed.


ORDER

The issue of service connection for right shoulder disability 
is dismissed.  


REMAND

The veteran also seeks service connection for left shoulder 
disability, low back disability, and cervical spine 
disability.

The evidence shows that in April 1966, the veteran sustained 
a back injury while working for Nash Engineering.  It also 
shows that he was treated for the residuals of that injury at 
Stamford Hospital and that he ultimately required surgery at 
Norwalk Hospital.  The records of that treatment have not 
been associated with the claims folder.

The evidence also shows that in June 1967 the veteran 
sustained bilateral shoulder injuries in a motor vehicle 
accident and that he was, again, treated for the residuals of 
his injuries at Stamford Hospital.  As above, the records of 
that treatment have not been associated with the claims 
folder.

During the veteran's National Guard enlistment examination in 
October 1974, there were no complaints or clinical findings 
of left shoulder disability, low back disability, and/or 
cervical spine disability.  However, during his reenlistment 
examination in May 1976, it was noted that in 1965, he had 
undergone lower lumbar spine surgery to repair a disc.

During inactive duty training in September 1978, the veteran 
reportedly hurt his left shoulder while entering a foxhole.  
It was noted that left shoulder disability had existed prior 
to service but had been aggravated during service - this 
episode only.  The final diagnosis, bicipital tendinitis, 
left shoulder, was variously listed as an injury and a 
disease.

During active duty for training in May 1981, the veteran hurt 
his back while unloading ice from a truck.  It was noted that 
back disability had existed prior to service but had been 
aggravated during service - this episode only.  

At his recent video conference, the veteran testified that 
during the May 1981 incident, he had also injured his 
cervical spine.  

In any event, medical records dated since his separation from 
the National Guard show that the veteran continues to have 
upper back disability, low back disability, and left shoulder 
disability.  For example, at Orangeburg Regional Hospital in 
June 1985, X-rays revealed degenerative disc disease at C5-
C6.  In November 1991, M. K. G., M.D., treated the veteran 
for advanced degenerative disc disease at L4-L5; and in 
December 2003, at the Orthopedic and Sports Medicine Center, 
the veteran underwent total left shoulder arthroplasty.  

The veteran has not been examined by VA since May 1990.  At 
that time, the veteran's service medical records had not been 
associated with the claims folder.

Prior to addressing the merits of the veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
notify the veteran of the information and evidence necessary 
to substantiate his claims.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  In so doing, VA must notify the veteran 
of the considerations used to determine the degree of 
disability and the effective date of compensation, should 
service connection be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  To date, VA has not 
notified the veteran of those considerations.

In light of the foregoing, further development of the record 
is warranted with respect to the issues of service connection 
for left shoulder disability, low back disability, and 
cervical spine disability.  Accordingly, the case is REMANDED 
for the following action:

1.  Notify the veteran of VA's duties to 
assist him in the development of his 
claims for service connection for left 
shoulder disability, low back disability, 
and cervical spine disability.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.

Such notice should include, but is not 
limited to, the considerations involved in 
determining the degree of disability and 
the effective date of compensation, if 
service connection is granted.  
Dingess/Hartman.

2.  Request that the veteran identify the 
name(s) and address(es) of the health care 
providers/facilities where he was treated 
for a back injury(ies) sustained in an 
April 1966 industrial accident at Nash 
Engineering.  Also request that he provide 
the dates of such treatment.

Then request the records of such treatment 
directly from each health care 
provider/facility so identified.  In 
particular, request such records from 
Stamford Hospital and from Norwalk 
Hospital.  Also request that the veteran 
provide any such records he may have in 
his possession.  

Such records should include, but are not 
limited to, ambulance reports, discharge 
summaries, consultation reports, reports 
of surgery, X-ray reports, laboratory 
studies, daily clinical records, doctor's 
notes, nurse's notes, and prescription 
records.  

A failure to respond or a negative reply to 
any request must be noted in writing and 
associated with the claims folder.  

If such records are held by a department or 
agency of the federal government, efforts 
to obtain such records must continue until 
it is determined that they do not exist or 
that further attempts to obtain them would 
be futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

If the requested records are not in the 
custody of a federal department or agency, 
notify the veteran and his representative 
in accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

3.  Request that the veteran identify the 
name(s) and address(es) of the health care 
providers/facilities where he was treated 
for a shoulder and back injury(ies) 
sustained in a 1967 motor vehicle 
accident.  Also request that he provide 
the dates of such treatment.

Then request the records of such treatment 
directly from each health care 
provider/facility so identified.  In 
particular, request such records from 
Stamford Hospital.  Also request that the 
veteran provide any such records he may 
have in his possession.  

Such records should include, but are not 
limited to, ambulance reports, discharge 
summaries, consultation reports, reports 
of surgery, X-ray reports, laboratory 
studies, daily clinical records, doctor's 
notes, nurse's notes, and prescription 
records.  

A failure to respond or a negative reply to 
any request must be noted in writing and 
associated with the claims folder.  

If such records are held by a department or 
agency of the federal government, efforts 
to obtain such records must continue until 
it is determined that they do not exist or 
that further attempts to obtain them would 
be futile.  The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

If the requested records are not in the 
custody of a federal department or agency, 
notify the veteran and his representative 
in accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

4.  When the actions in parts 1, 2, and 3 
have been completed, schedule the veteran 
for an orthopedic examination to determine 
the nature, etiology, and extent of any 
left shoulder disability, low back 
disability, and/or cervical spine 
disability found to be present.  All 
indicated tests and studies must be 
performed, and any indicated consultations 
must be scheduled.  

The claims folder must be made available to 
the examiner for review, and the examiner 
must verify that the claims folder has, in 
fact, been reviewed.  

If left shoulder disability, low back 
disability, and/or cervical spine 
disability is diagnosed, the examiner must 
identify and explain the elements 
supporting the diagnosis.  

The examiner must also render opinions 
(with rationale), as to whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that such left shoulder 
disability, low back disability, and/or 
cervical spine disability is the result of 
any incident in service or if preexisting 
service, underwent any increase in the 
underlying pathology as the result of any 
incident in service.  

Such incidents should include, but are not 
limited to, the September 1978 incident in 
which the veteran reportedly injured his 
left shoulder entering a foxhole or the May 
1981 incident in which he hurt his back 
while unloading ice from a truck.  

5.  When the actions requested in parts 1, 
2, 3, and 4 have been completed, undertake 
any other indicated development, and then 
readjudicate the issues of entitlement to 
service-connection for left shoulder 
disability, low back disability, and 
cervical spine disability  
If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should be 
returned to the Board for further appellate 
action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The veteran need take no action unless he is notified to do 
so.  It must be emphasized, however, that he has the right to 
submit any additional evidence and/or argument on the matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


